
	
		I
		112th CONGRESS
		2d Session
		H. R. 5812
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2012
			Mr. DeFazio
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Higher Education Act of 1965 to extend the
		  reduced interest rate for Federal Direct Stafford Loans.
	
	
		1.Short titleThis Act may be cited as the
			 Investing in Our Student's Future
			 Act.
		2.Interest rate
			 extensionSubparagraph (D) of
			 section 455(b)(7) of the Higher Education Act of 1965 (20 U.S.C. 1087e(b)(7))
			 is amended—
			(1)in the matter preceding clause (i), by
			 striking and before July 1, 2012,; and
			(2)in clause (v), by striking and
			 before July 1, 2012,.
			3.One-percent
			 increase in highest marginal rate of tax for individualsSection 1 of the Internal Revenue Code of
			 1986 is amended by adding at the end the following new subsection:
			
				(j)One-Percent
				increase in highest marginal rateIn the case of taxable years beginning in a
				calendar year after 2012, the highest marginal rate of tax in effect under
				subsections (a), (b), (c), and (d) for the taxable year shall be increased by 1
				percentage
				point.
				.
		
